EXHIBIT EXECUTION COPY Pilgrim’s Pride Corporation Limited Duration Waiver Agreement This Limited Duration Waiver Agreement (herein, the " Agreement ") is made as of October 26, 2008, by and among PILGRIM’S PRIDE CORPORATION, a Delaware corporation (the " Servicer "), PILGRIM’S PRIDE FUNDING CORPORATION, a Delaware limited liability company (the " Seller " and, together with the Servicer, the " Seller Parties "), the PURCHASERS AND PURCHASER AGENTS ON THE SIGNATURE PAGES HERETO (collectively, the " Purchasers ") and BMO CAPITAL MARKETS CORP., as administrator (in such capacity, together with its successors and assigns, the " Administrator "). Recitals: A. Fairway and each other purchaser from time to time party to the Receivables Purchase Agreement (as defined below) (collectively, the " Purchasers " and, together with the Administrator, the " Waiving Parties ") currently purchase and make reinvestments of undivided percentage ownership interests with regard to the Participation from the Seller on the terms and conditions set forth in that certain Amended and Restated Receivables Purchase Agreement dated as of September 26, 2008, by and among the Servicer, the Seller, the Purchasers and the Administrator (as amended, restated, supplemented or otherwise modified from time to time, the " Receivables Purchase Agreement "). B. The Servicer has informed the Waiving Parties that the Servicer was not in compliance with clause (v) of Exhibit IV to the Receivables Purchase Agreement (Fixed Charge Coverage Ratio) as of September27, 2008 and expects that it will not be in compliance with clause (t) of Exhibit IV to the Receivables Purchase Agreement (Leverage Ratio) (each such instance of noncompliance being hereinafter referred to collectively as the " Subject Default "). C.
